Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 04/12/2021, in which, claim(s) 1-30 are pending.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021 (2), 07/07/2021, 05/26/2022 and 07/21/2022, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 04/12/2021 is/are accepted by The Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 101 because the claimed is being directed to non-statutory subject matter.
Regarding claim(s) 1-30, the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-20 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below: 
Claim(s) 1, 11 and 21 is/are directed to sending data (policy) between devices without doing anything with the data… These method steps recites an idea itself or mental steps (step 2A, prong 1). 
The additional elements, of using the SMF, PCF and UPF are used in sending of messages; however, the data (policy) is used in anyway. Hence, the additional limitations do not integrate the abstract idea into a practical application (step 2A, prong 2).
Furthermore, the claims do not recite any element or combination of elements that amount to significantly more than the abstract idea (step 2B) for the reason explained above (i.e. applying the abstract idea using a generic computer component).  In view of the combination of elements, the claims are drawn to an abstract idea (idea itself or mental process) without significantly more. Therefore, the claim is not directed to patent eligible matter. See Alice Corporation v. CLS Bank International, (S.Ct.2014) and Ultramerical, Inc. v. Hulu, LLC. (Fed. Cir. 2014).
Dependent claim(s) 2-10, 12-20 and 21-30 is/are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reason addressed above. Please see the Interim Guidance on Patent Subject Matter Eligibility (December 2014) - http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf
In order to overcome the rejections based on step 2A-step 2B, the examiner recommends to amend the claims to recite, for instance, a practical use or application of the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 21-30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “a session management function configured to…” in claim 21 are limitations that invoke 35 U.S.C. 112, sixth paragraph. The written description only implicitly or inherently sets forth the corresponding structure, material, or acts that perform the claimed function.
Pursuant to 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181, applicant should:
(a)          Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)          Amend the written description of the specification such that it expressly recites the corresponding structure, material, or acts that perform the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)           State on the record what corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.
Dependent claim(s) 22-30 disclose the modules from claim 21, configured to perform additional features and thus is rejected under the same rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting over claim(s) 1-20 of U.S. Patent No. 10,951,427 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the claim are slightly differs in the “ethernet packet filter set” in the parent application to the “ethernet packet detection” of the current application; however, this is obvious and well known the detection is a function to obtain the filter set and are associated to each others.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Pub. No.: US 2020/0084657 A1; hereinafter Lee) in view of Li et al. (Pub. No.: US 2018/0192390 A1; hereinafter Li).
Regarding claims 1, 11 and 21, Lee discloses a method comprising:
receiving, by a session management function from a wireless device, a first message for establishment of a packet data unit (PDU) session, wherein the first message comprises information for Ethernet packet detection, and wherein the information for Ethernet packet detection is associated with the wireless device (the SMF receiving request from the UE for a PDU session established request, one that includes RQ types that support by the UE [Lee; ¶71-73; fig. 3 and associated text]); 
receiving, by the session management function from a policy control function and based on the information for Ethernet packet detection, a second message (the SMF received from the PCF, a PCF selection, which includes QoS policy [Lee; ¶75-78; fig. 3 and associated text]); and 
sending, by the session management function to a user plane function, a third message for establishment of the PDU session, wherein the third message(the SMF send to the UPF a session establishment/modification request/response, which includes the QoS policy rule [Lee; ¶78-80; fig. 3 and associated text]). Lee discloses applied to intelligent services based on the 5G communication technology and the IoT-related technology, such as smart home, smart building, smart city, smart car, connected car, health care, digital education, smart retail, security and safety services. Lee does not explicilty discloses a policy and charging control (PCC) rule; however, in a related and analogous art, Li teaches this feature.
In particular, Li teaches creating of PDU session with PCC rules and spatial validity conditions [Li; ¶142-148, 628-630]. It would have been obvious before the effective filing date of the claimed invention to modify Lee in view of Li with the motivation to easier initiating/modifying the PDU session procedure and periodically evaluates the temporal validity conditions [Li; ¶142].

Regarding claims 2, 12 and 22, Lee-Li combination discloses wherein the receiving the first message comprises receiving the first message via an access and mobility management function (via the AMF [Lee; ¶44, 71-73; fig. 3 and associated text]);

Regarding claims 3, 13 and 23, Lee-Li combination discloses wherein the PCC rule comprises at least one of: a quality of service policy; a charging policy; a traffic steering control policy; or a traffic detection rule (PCC rules that may contain application information (i.e. application identifier), and/or information about the DNAI(s) towards which the traffic routing should apply, and/or a list of traffic steering profile IDs, and/or spatial validity conditions, and/or information on AF subscription to SMF events [Li; ¶142-148, 628-630]). The motivation to easier initiating/modifying the PDU session procedure and periodically evaluates the temporal validity conditions [Li; ¶142].

Regarding claims 4, 14 and 24, Lee-Li combination discloses further comprising: detecting, based on receiving a user plane data packet, a service flow (the service from the UPF data [Lee; ¶10-13, 71-73; fig. 3 and associated text]).

Regarding claims 5, 15 and 25, Lee-Li combination discloses wherein the information for Ethernet packet detection comprises at least one of: a medium access control (MAC) address; an Ethertype; a virtual local area network tag; or an Internet Protocol packet filter set (QoS rules, filters and address [Lee; ¶71-73, 129-140; fig. 6 and associated text]).

Regarding claims 6, 16 and 26, Lee-Li combination discloses wherein the information for Ethernet packet detection is further associated with at least one of: the PDU session; a data network; or a network slice (PDU session and network data [Lee; fig. 3, 6 and associated text]).

Regarding claims 7, 17 and 27, Lee-Li combination discloses wherein the information for Ethernet packet detection comprises an Ethernet packet filter set (QoS rules, filters and address [Lee; ¶71-73, 129-140; fig. 6 and associated text]).

Regarding claims 8, 18 and 28, Lee-Li combination discloses further comprising sending, by the session management function to the policy control function, a request for the PCC rule, wherein the request comprises the information for Ethernet packet detection (QoS rules, filters and address [Lee; ¶71-73, 129-140; fig. 6 and associated text], PDU session with PCC rules and spatial validity conditions [Li; ¶142-148, 628-630]). The motivation to easier initiating/modifying the PDU session procedure and periodically evaluates the temporal validity conditions [Li; ¶142].

Regarding claims 9, 19 and 29, Lee-Li combination discloses wherein the third message further comprises the information for Ethernet packet detection (QoS rules, filters and address [Lee; ¶71-73, 129-140; fig. 6 and associated text], PDU session with PCC rules and spatial validity conditions [Li; ¶142-148, 628-630]). The motivation to easier initiating/modifying the PDU session procedure and periodically evaluates the temporal validity conditions [Li; ¶142].

Regarding claims 10, 20 and 30, Lee-Li combination discloses further comprising receiving, by the session management function, a fourth message indicating establishment of the PDU session (PDU session established and accepted [Lee; fig. 3, 6 and associated text]).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432